Citation Nr: 1130404	
Decision Date: 08/16/11    Archive Date: 08/29/11

DOCKET NO.  04-05 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for multiple sclerosis.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel


INTRODUCTION

The Veteran had active service from September 1966 to August 1969 and in May 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

In October 2009, the Board remanded the claim for further development.  In March 2011, the Board requested an independent medical expert (IME) opinion.  The requested development has been completed and the claim is ready for appellate review.


FINDING OF FACT

The most competent, credible, and probative evidence of record preponderates against a finding that the Veteran has a current diagnosis of multiple sclerosis at this time.


CONCLUSION OF LAW

Multiple sclerosis was not incurred or aggravated by service, nor may it be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1137 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

Additionally, the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Prinicpi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial disability-rating and effective-date elements of a service connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board notes that the original claim file was lost by the RO.  The record does contain several letters, March 2006, April 2005, and January 2010, wherein the RO provided the appellant with the notice required under VCAA.  However, these letters did not predate the rating decision.  However, after the letters were provided, the Veteran was afforded the opportunity to submit additional evidence and he did so.  Furthermore, the claim was readjudicated in Supplemental Statements of the Case of September 2005, September 2009 and September 2010.  Therefore, the purpose of the VCAA notice was fulfilled and the timing deficiency is not prejudicial to the Veteran.  

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  VA has also satisfied its duty to assist the appellant under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  Available VA and private treatment records have been associated with the claim folder.  The Veteran was afforded two VA examinations which are found to be adequate in that they considered the medical treatment records in the claim file, documented the reported history of the illness, conducted a full physical examination of the Veteran, reported accurate findings and provided opinions with complete rationale.  In addition an independent medical expert (IME) opinion was obtained.  The Board notes that, as noted, the original claim file including the service treatment records have been deemed lost.  The United States Court of Appeals for Veterans Claims (Court) has held that in cases where records once in the hands of the government are lost, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the- doubt rule where applicable.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  Because of missing records, the analysis below has been undertaken with this heightened duty in mind.  The case law does not, however, lower the legal standard for proving a claim for service connection but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the claimant.  See Russo v. Brown, 9 Vet. App. 46 (1996).

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim.  The evidence of record provides sufficient information to adequately evaluate the claim, and the Board is not aware of the existence of any additional relevant evidence which has not been obtained.  No further assistance to the appellant with the development of evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).  Accordingly, the Board will address the merits of the claim.

Legal Criteria and Analysis

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997); 38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served continuously 90 days or more during a period of war or during peacetime service after December 31, 1946 and multiple sclerosis becomes manifest within seven years from the date of termination of service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of the disorder during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 (2010).

The Court of Appeals for Veterans Claims has held that, in order to prevail on the issue of service connection, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of incurrence or aggravation of a disease or injury in service; and (3) medical evidence of a nexus between the claimed in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999).  Depending on the evidence and contentions of record in a particular case, lay evidence can be competent and sufficient to establish a diagnosis and medical etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

The Veteran had active service from September 1966 to August 1969 and in May 1992.  He alleges that he has multiple sclerosis which first manifested within the 7 year presumptive period after release from active service in August 1969.  

Private treatment records of June 1990 show the Veteran sought treatment for fatigue.  At the time the physician noted a diagnosis of fatigue of unknown etiology.  Later that same month he was seen for a tingling sensation in the right arm for 2-3 weeks.  He was diagnosed with neuropathy.  In July 1990, he was seen for a gradual onset of symptoms including right foot drop, arm weakness, intermittent visual field defect, leg weakness, dizziness and slurring of speech.  He was diagnosed with questionable multiple sclerosis.  

In September 1990, he underwent a nerve conduction test and electromyogram which was normal.  In October 1990, he was seen for complaints of an episode of weakness and some urinary disturbances.  It was noted he had been seen by a neurologist who had noted a diagnosis of rule out multiple sclerosis.  He was found to have no motor deficit and no sensory deficit.  An MRI of the head was normal and a cervical spine MRI showed spinal canal stenosis between C3 and C7.  He was diagnosed with cervical spine canal mild to moderate stenosis.  No cervical myelopathy signs clinically.  History of episodes of overall weakness and mild urinary disturbances.  Records of October 1990 note a diagnosis of fatigue possibly related to neck problems.  

An August 1998 outpatient consult from Dr. K.K. Gyi notes that the Veteran reported fatigue for 4-6 weeks.  It was noted he was concerned about multiple sclerosis (MS) and that a neurology workup was negative in that his brain MRI was normal.  He reported a similar problem six years before with negative workup which resolved spontaneously.  He was seeking a second opinion.  He reported his symptoms started 27 years before when he had a one week episode of fatigue and balance problems that resolved spontaneously.  Another episode occurred 7 years before, lasted 2-3 weeks, and consisted of fatigue and incoordination.  Another episode of fatigue and incoordination occurred 5 years before and lasted 2-3 weeks.  Currently, he reported one month of double vision, heavy feeling from head-to-toes and intermittent stiffness in the legs.  After a physical examination the diagnosis was rule out demyelinating disease.  

Records of September 1998 note an impression of laboratory supports definite MS.  In October 1999, he was seen for a few days of fatigue.  At the time he was diagnosed with rule out neuromuscular joint disease versus brain stem cell, i.e. compression.  

In a June 2000 letter, the Veteran stated that the medical problems which led to his diagnosis of MS started back in 1978.  He stated that at the time he started feeling fatigued and had double vision as well as an unsteady gait.  He noted he saw Dr. Ishihama at the time and a definite diagnosis was not made.  He stated that as the years went on, he experienced similar symptoms.  In July 1990 he saw Dr. F. Torres from the neurology department who did a number of tests including an MRI which was negative.  Additional testing was within normal range.  The doctor ruled out MS because the tests were non-conclusive.  In July 1998 he was again feeling bad and sought help.  At the time, he saw Dr. Shin.  An MRI once again was negative.  He then saw Dr. K.K. Gyi, Chief of neurology at Kaiser Baldwin Park, who after doing a number of tests including a spinal tap, he was diagnosed with MS. 

A July 2000 letter from Dr. K.K. Gyi states that she had been following the Veteran since 1998 when he presented with a one-month history of double vision and stiffness in the legs.  He was worked up with visual, median nerve and posterior tibial nerve evoked potentials as well as spinal tap.  Based on these findings and the recurring and remitting symptoms back to 29 years, he was diagnosed with MS.  It noted the symptoms began in 1971 when he experienced a week of fatigue and balance problems that resolved spontaneously.  In 1991 he experienced a 2-3 week episode of fatigue and incoordination, recurred again in 1993, again lasting 2-3 weeks.  In 1998, he had a month long history of double vision along with stiffness in the legs.  She opined that his MS symptoms were worsened by the stress of carrying on his duties in a war zone atmosphere.  

In a May 2001 letter, Dr. W. Delo stated he took care of the Veteran in May 1998 when he presented with symptoms of fatigue for approximately two weeks.  His symptoms progressed to include unsteadiness, general aches and pains, cold intolerance and diarrhea.  Initially, he did not feel that his symptoms were consistent with a viral syndrome.  In June 1998 his symptoms included tremors, double vision and heat intolerance.  An MRI and neurology consult were negative and he referred him to Dr. Gyi.  

In a July 2001 letter, Dr. Gyi stated that the Veteran reported he experienced undue fatigue when he performed parallel bars, low crawl, marching and running during twelve weeks of basic training in 1966 and then he joined the National Guard from 1982 to 1992 where he had difficulty with weakness, coordination and fatigue.  Dr. Gyi stated that since the Veteran's symptoms date back to 1966, the active duty in the National Guard no doubt aggravated his MS symptoms and the progression of his symptoms beyond what it would have done so otherwise.  

A July 2001 neurology consult shows an impression of relapsing, remitting MS, status  post recent relapse, and now in recovery phase.  A head MRI of August 2001 was noted to be normal.  In September 2001, the impression was stable MS with fairly good prognosis as there are no demyelinating plaques in the brain after 30 years of having had MS symptoms.  

In a September 2002 letter, Dr. D. R. Rice stated that he initially saw the Veteran in October 2001.  He noted he had a typical history and symptoms of MS, and the work-up because of his ataxia at age 56, was positive for demyelinating disease or MS.  He had some positive spinal fluid, and positive visual evoked potential indicating optic nerve dysfunction.  The MRI did not show any brain lesions.  He was put on Avonex.

In a January 2004 letter, Dr. F. Torres stated he saw the Veteran in the early 1990s with some diffused weakness.  At the time, it was felt he did not have MS.  His symptoms progressed and he was referred to Dr. Gyi where he had a spinal tap and visual evoked potentials were positive for MS.  He was placed on Avonex and continued to be treated for MS.

The Veteran underwent a VA examination in May 2005.  At the time, the Veteran complained of fatigue, vision difficulty, tremor and coordination loss.  He uses a cane for ambulation and indicated unsteadiness but no falling.  Physical examination showed a slightly dysarthric quality to the speech that did not appear neurologically grounded.  Visual fields were full.  Ocular testing revealed a concomitant esotropia with full versions and ductions.  Reflexes were symmetrically active.  No involuntary movements were noted, strength appeared symmetrical with some degree of collapsing bilaterally in upper and lower extremities.  Mild action tremor was noted bilaterally.  There was no ataxic tremor quality.  His ambulation was somewhat awkward but not particularly neurologically grounded.  The examiner noted that MRI scans had not shown any evidence of abnormality which would be unique in MS cases.  The examiner noted, though, that there are cases reported with negative MRI scans.  The spinal fluid is then used to provide a background diagnosis.  In this case the fluid was insufficient for laboratory diagnosis.  It is difficult to define the vague character of coordination difficulty, fatigue and abnormalities with ambulation in a patient with negative MRI and equivocal spinal fluid evaluation and unremarkable physical examination.  Some degree of ocular difficulties would be expected more prominently than concomitant ectopic deviation.  The examiner stated the diagnosis of MS cannot be confirmed from the historical information, the laboratory data, or the physical examination.  A diagnosis of concomitant esotropia without evidence of optic neuropathy was noted.

A private neurology consult of June 2006, notes the Veteran's reported history of symptoms and the diagnosis and treatment of MS starting in 1998.  Physical examination at the time revealed visual fields were full to confrontation, extraocular movements were full, first, second and third division of the trigeminal nerve was intact to light touch and pinprick, strength in the muscles of mastication was normal, no facial weakness or asymmetry was noted, there were normal gag reflexes, sternocleidomastoid strength was full, there was no tongue atrophy or fasciculations, no muscle atrophy, strength was 5 in the upper extremities, he had slight numbness over the fingers and the bottom of the toes but otherwise sensory exam was unremarkable, right biceps reflex was absent, ankle jerks were 1, the other reflexes were slightly brisk.  It was noted that his MS medication had been stopped about 6 months ago because the physician felt that the diagnosis was in question and recommended that the medication be stopped.  It was noted the Veteran stated since stopping his medication he had been feeling bad, but was unable to describe any particular symptoms that are new or different.  The impression was that it was difficult to say whether the Veteran does have MS.  It was noted he really had no significant findings on his examination.  MRI of the brain and cervical cord have not shown any evidence of any plaques.  However, the Veteran reportedly has had abnormal visual evoked potentials and spinal fluid in 1998 that could be consistent with MS.  

A VA examination report of June 2010 notes physical examination showed an esotropic deviation of the eye.  He did not have an intranuclear ophthalmoplegia.  He did not have an afferent pupillary defect.  The motor examination revealed essentially normal strength in all four extremities with some occasional collapse and give-way pseudo weakness.  He had good sensation to vibration and distally in the feet, perhaps diminished to propioperception.  His gait was somewhat unusual.  He did not swing his right arm as much, but there was no evidence of an ataxia or spastic gait.  The examiner stated that it was not convincing that the Veteran had MS.  He stated that it is most unusual for patients to have had such frequent symptoms but yet have no MRI evidence of MS.  In addition, there were no objective findings on examination which would be diagnostic of MS.  For example, he does not have the typical eye movement abnormalities, he has no spasticity or objectify on examination.  In addition, his spinal fluid was also not diagnostic for MS with just a one band finding, which would not be diagnostic.  He concluded that there was no clear evidence of demyelinating disease.   

An independent medical expert (IME) opinion was obtained in March 2011.  After a review of the medical records, the IME opined that it was not likely that the Veteran has MS.  He stated that it would be exceedingly unusual for a patient with this length of symptoms to not demonstrate MRI findings consistent with MS.  Additionally, his neurological examinations do not provide evidence of findings consistent with MS.  To make a diagnosis of MS, he explained, the patient needs to have appropriate neurological findings on examination and supportive evidence on MRI.  The Veteran has neither of these.  Additionally, the spinal fluid examination in 1998 was not truly abnormal as it did not show oligoclonal bands nor a clear increase in spinal IGG to total protein ratio nor an increase in IGG synthesis rate or index.  He stated it was unclear how Dr. Gyi could make a diagnosis of definite MS with this lack of confirmation despite the history.  The subsequent clinical course supports the contention that the appellant does not have MS as there was no progression of neurological deficits, nor the development of MRI findings consistent with MS over the ensuing years.  She further noted that it was unclear to her why he has the symptoms that he has complained of.  Fatigue is a common problem that can be ascribed to many conditions such as a mild infection, anemia, hypothyroidism or depression.  Finally, she stated she could not provide an adequate explanation for his intermittent symptoms of fatigue, visual dysfunction, incoordination and difficulty walking.  The physical complaints have not been corroborated on many neurological examinations.  

After careful consideration, the Board concludes that service connection for multiple sclerosis (MS) is not warranted.  After a review of all the lay and medical evidence, the Board finds that the weight of the evidence demonstrates that the Veteran does not have multiple sclerosis.  Despite the records of diagnosis of and treatment for MS, the Board finds that the weight of the evidence is against a finding that the Veteran has MS.  

The Board acknowledges that private treatment records dated between 1998 and 2004 note diagnoses of and treatment for MS.  However, despite these records, upon consideration of the evidence as a whole the Board finds that the MS diagnoses of record are not reliable and finds that the evidence preponderates against the Veteran.  In this regard, the Board notes that there are two VA medical opinions, a private neurologist's opinion and an IME opinion which the Board finds to be competent and reliable which conclude that the Veteran does not have MS.

A May 2005 VA examiner opined that the diagnosis of MS could not be confirmed from the historical date, laboratory findings or the physical examination.  The examiner conducted a thorough physical examination which was unremarkable, reviewed the medical records and provided a reasoning for the opinion.  The examiner noted that the MRI scans had been negative which is unique in MS cases, but still found at times.  However, the examiner noted that the spinal tap results was insufficient for a laboratory finding.  The examiner further noted that it was difficult to define the vague character of coordination difficulty, fatigue and abnormalities with ambulation in a patient with negative MRI and equivocal spinal fluid evaluation and unremarkable physical examination.  Finally, the examiner noted that some degree of ocular difficulties would be expected more prominently than concomitant ectopic deviation.  The Board finds the VA examiner's opinion to be competent and reliable.  The examiner conducted a review of the medical records, conducted a physical examination of the Veteran, noted his reported history and provided an opinion with a complete rationale.  Accordingly, the Board affords it great probative weight.

Significantly, a June 2006 private neurological examination from Kaiser Permanente notes that it was difficult to say whether the Veteran had MS.  The physician noted that the Veteran had no real findings in his examination and that MRIs of the brain and cervical spine had not shown any evidence of plaques.  She noted, however, that the Veteran had reportedly had abnormal visually evoked potentials and spinal fluid in 1998 with Dr. Gyi, and that Dr. Rice's note describes difficulties which could be consistent with MS.  Significantly within the report is a notation that the MS medication had been suspended 6 months before because the physician felt that the diagnosis of MS was in question.

As noted, a June 2010 VA examiner opined that it was not convincing that the Veteran had MS.  He reasoned that it is unusual to have patients with such frequent symptoms reported and yet not have MRI evidence of MS.  In addition, there were no objective findings on examination which would be diagnostic of MS including no typical eye movement abnormalities, no spasticity or objectify on examination.  Furthermore, the spinal fluid was not diagnostic of MS with just one band finding, which would not be diagnostic.  In conclusion, he stated there was no clear evidence of demyelinating disease.  The Board affords great probative weight to this opinion.  It was rendered after a review of the medical records and a thorough examination of the Veteran with consideration of the reported history.  The examiner provided an opinion which included a complete rationale which is supported by the factual evidence.  The opinion is competent and reliable.  

In addition, the IME opinion of March 2011 was provided after a review of the medical evidence of record and the examiner concluded that the Veteran more likely than not does not have MS.  The examiner provided reasoning for the opinion noting that it would be exceedingly unusual for a patient with this length of symptoms to not demonstrate findings consistent with MS and that the neurological examinations do not provide evidence of findings consistent with MS.  He provided an explanation as to why the spinal tap in 1998, which was the basis of the MS diagnosis by Dr. Gyi, did not support the diagnosis of MS.  In essence, he explained the spinal tap fluid findings were not abnormal.  He noted there has been no progression of neurological deficits or development of MRI findings consistent with MS in the ensuing years.  Finally, he stated that while he could not provide an explanation for the intermittent reported symptoms, that the same have not been corroborated on many neurological examinations.  The Board affords this opinion great probative weight.  It was provided by an expert in the field of neurology and included the reported history of the illness.  It considered the private opinions and provided an explanation as to why his opinion differed from theirs.  

The Board finds that the VA examinations, private neurological examination of June 2006 and the IME opinion and their assessment of the Veteran's symptomatology are comprehensive and adequate.  Their opinions were based on the Veteran's reported medical history and symptoms, as well as diagnostic testing.  They offered a rational and plausible explanation for concluding that the Veteran does not have multiple sclerosis at present.  See Wray v. Brown, 7 Vet. App. 488, 493 (1995); see also Preteen v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.)  Accordingly, the Board affords them great probative value.  

The Board acknowledges the Veteran has submitted evidence in support of his claim which notes a diagnosis of MS.  Specifically, he submitted letters from Dr. K.K. Gyi and Dr. Rice.  In a July 2000 letter, Dr. Gyi stated that based on the reported recurring symptoms and his laboratory work-up the Veteran has a definite diagnosis of MS.  However, the Board notes that while Dr. Gyi discussed the Veteran's reported history, he did not discuss the specific laboratory findings which led to the conclusion that the diagnosis was MS.  Significantly, the private treatment records show that the Veteran's MRIs were consistently normal.  While records of September 1998 note that laboratory findings support definite MS, they do not explain what the findings were.  Therefore, the Board finds that the July 2000 opinion from Dr. Gyi, while competent, is not reliable as it does not provide an adequate reasoning and factual support for the opinion.  

Dr. Gyi provided another letter in July 2001.  In that letter, additional reported history by the Veteran was noted and an opinion that the Veteran's MS was aggravated by his service in the National Guard was provided.  However, as noted, the Board has found the July 2000 opinion to be unreliable.  Since the July 2001 opinion is based on a diagnosis which the Board has found to be unreliable, the Board also finds the July 2001 opinion to be unreliable and affords it little probative weight.  Moreover, the September 2002 letter from Dr. Rice appears to be summarizing the findings in the medical treatment records which were the diagnoses and treatment provided by Dr. Gyi.  As the Board has found that diagnosis to be unreliable, the Board affords the September 2002 letter little probative weight.  

While the Veteran may believe that he has multiple sclerosis at present which is related to service, the competent and reliable evidence preponderates against his claim.  While the Veteran is competent to relate that he experienced symptoms in service and post service, he is not a medical professional competent to offer an opinion as to the nature or etiology of any current claimed disability as it involves complex medical issues which are beyond his knowledge.  Barr v. Nicholson, 21 Vet. App. 303, (2007); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).

While the Veteran's contentions have been carefully and sympathetically considered, his assertion that he has multiple sclerosis at present is outweighed by the absence of a reliable diagnosis based on competent and reliable medical evidence and significant evidence against such a finding.  Direct service connection requires a finding that there is a current disability that has a definite relationship with an injury or disease or some other manifestation of the disability during service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).

In Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992), the Court held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability."  Here, the reliable and competent evidence of record does not demonstrate a current disability.  Inasmuch as there is no reliable diagnosis of multiple sclerosis at present, the record affords no basis to grant service connection.  Brammer, 3 Vet. App. at 223 (1992).  

The Board has also considered whether service connection is warranted for any other neurological disability in accordance with the holding in Clemons v. Shinseki, 23 Vet. App. 1 (2009).  However, the Board notes that the Veteran has not been diagnosed with any other neurological disability and therefore Clemons is not applicable in the present case.  

Accordingly, the appeal is denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2010).


ORDER

Service connection for multiple sclerosis is denied.



____________________________________________
MICHELLE KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


